9 F.3d 1545
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George H. VAN WAGNER, III, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-6091.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 15, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
George H. Van Wagner, III, Appellant Pro Se.
Helen F. Fahey, United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant noted this appeal outside the thirty and sixty-day appeal periods established by Fed.  R. App.  P. 4(a)(1), failed to move for an extension of the appeal periods within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5), and is not entitled to relief under Fed.  R. App.  P. 4(a)(6).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal periods deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED